           Case 2:20-cr-00210-PD Document 72 Filed 09/16/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :

                vs.                            :               NO. 20-CR-210

MICHAEL "OZZIE" MYERS"                         :

     GOVERNMENT’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION IN
       LIMINE TO ALLOW WITNESS TO TESTIFY TO FACTUAL AND EXPERT
                               MATTERS

       The United States of America, by its attorneys, Jennifer Arbittier Williams, Acting

United States Attorney for the Eastern District of Pennsylvania, and the undersigned attorneys,

hereby responds in opposition to the defendant’s latest pretrial motion in limine to allow an

associate of defendant Myers to characterize the meaning of conversations, exchanges, and

arrangements between Myers and a cooperating witness. ECF No. 71. Defendant’s motion

should be denied.

I.     INTRODUCTION

       Former U.S. Congressman Michael “Ozzie” Myers is charged by indictment with

conspiring to violate voting rights by fraudulently stuffing the ballot boxes – also known as

ringing up votes - for specific political candidates in the 2014, 2015, and the 2016 primary

elections, bribery of an election official, falsification of records, voting more than once in federal

elections, and obstruction of justice. ECF No. 1.

       A cooperating witness recorded a number of conversations with defendant Myers.

Among the conversations, defendant was recorded: a) instructing the cooperating witness not to

discuss the “ballot stuffing” over the telephone; b) advising the cooperating witness to conceal

                                                   1
           Case 2:20-cr-00210-PD Document 72 Filed 09/16/21 Page 2 of 9




the receipt of bribes by providing fictitious names to be listed as the payee on checks drawn on

the campaign accounts of defendant’s preferred candidates and unwitting clients by telling the

cooperator, “I’m gonna get you a couple checks there’s no question about that. If you want to

give me a - a different name than [the cooperator’s] that’s your business….”; c) advising the

cooperating witness that the defendant would hand the cooperator bribe payments in the form of

checks after the deadline for the last campaign finance report before the May 2017 primary

election because, “you don’t wanna - you don’t wanna be on any [candidate’s campaign finance]

report May 7th when the election is May 16th;” and d) discussing “receipts” for bribe payments

in the form of cash and instructing the cooperator “if there was ever a question . . . you know

you’d say well I gave the money out Election Day [to get out the vote].” See ECF No. 1, Count

Eight ¶¶ 2(a) through 2(d).

       Previously, defendant Myers argued that he should be permitted to introduce evidence

that he paid other partisans and ward leaders to “organize their wards for [Myers’] candidates.”

ECF No. 32 at 1. He also sought to introduce testimony from individual witnesses that Myers

“never asked them to add false votes for his candidates in any election.” Id. In response, the

government argued that whether Myers chose not to bribe other election officials or ward leaders

– or could produce political allies to testify to that effect – had no bearing on the specific crimes

charged in the indictment. ECF No. 35 at 4. This Court agreed. ECF No. 50.

       Defendant now argues that he should be permitted to explain away the content of his

recorded conversations and the government’s other evidence by employing a third-party political

operative to opine on the intent of the speakers and the nature of and motivation for the monetary

payments from Myers to the cooperating witness. To accomplish this objective, Myers proposes


                                                  2
              Case 2:20-cr-00210-PD Document 72 Filed 09/16/21 Page 3 of 9




condensing the testimony of his friends and allies summarized in his previous unsuccessful

motion, ECF No. 32, and repackaging and disguising it as “expert” opinion testimony offered by

Steven Kaplan, former counsel to the Philadelphia Democratic Party, hand-picked by the Party’s

leader and Myers’ political patron. 1 Among other things, Kaplan’s expertise is allegedly based

upon the claim that he “has worked with and or discussed politics with both ward leaders and

committee people for decades.” ECF 71 at 5. In this context, Kaplan’s proffered testimony is

inadmissible whether characterized as “expert” testimony pursuant to Fed. R. Evid. 702 or lay

opinion pursuant to Fed. R. Evid. 701.

II.      ARGUMENT

         A.       Steven Kaplan’s Proffered Testimony is Impermissible “Expert” Testimony.

         Myers first attempts to offer Kaplan as an “expert” within the meaning of Fed. R. Evid.

702. 2 ECF 71 at 1, 3. Specifically, Myers asks this Court to permit him to call Kaplan as an

expert to testify as to “the meaning of ‘ring [‘]em up’ and ‘bang [‘]em up’” in this specific case.

ECF No. 71 at 3. However, Myers’ proffer of “expert” testimony clearly runs afoul of Fed. R.

Evid. 704(b)’s prohibition that no expert witness “testifying with respect to the mental state or

condition of a defendant in a criminal case may state an opinion or inference as to whether the

defendant did or did not have the mental state or condition constituting an element of the crime




1 The government anticipates that the cooperating witness will identify the leader of Philadelphia Democratic Party
as one of the candidates Myers paid the witness to “ring up” votes for when he occupied elected office and his name
was on the ballot.
2 To be clear, the government has proffered the FBI case agents as potential witnesses to opine on their
understanding of portions of the recorded conversations between Myers and the cooperating witness. ECF No. 29.
However, the government has not invoked Fed. R. Evid. 702, nor proffered the agents as “experts.” As discussed
below, the agents’ lay opinions are admissible because they are the result of the particular things they perceived and
experienced from the investigation itself and do not rely on some specialized knowledge from a field of expertise.


                                                          3
            Case 2:20-cr-00210-PD Document 72 Filed 09/16/21 Page 4 of 9




charged or of a defense thereto. Such ultimate issues are matters for the trier of fact alone.” Id.

Although he compares the Kaplan proffer to the testimony of a law enforcement expert in the

field of narcotics trafficking, he ignores the limitations on testimony offered under Rule 702.

       There is . . . a [fine] line that expert witnesses may not cross. It is well established that
       experts may describe, in general and factual terms, the common practices of drug dealers.
       Expert testimony is admissible if it merely support[s] an inference or conclusion that the
       defendant did or did not have the requisite mens rea, so long as the expert does not draw
       the ultimate inference or conclusion for the jury and the ultimate inference or conclusion
       does not necessarily follow from the testimony. It is only as to the last step in the
       inferential process - a conclusion as to the defendant's mental state - that Rule 704(b)
       commands the expert to be silent.

United States v. Watson, 260 F.3d 301, 308-309 (3d Cir. 2001) (internal citations and quotation

marks omitted). Rule 704 prohibits expert testimony “from which it necessarily follows, if the

testimony is credited, that the defendant did or did not possess the requisite mens rea.” United

States v. Bennett, 161 F.3d 171, 182 (3d Cir. 2001) (quotation omitted). Here, that is Kaplan’s

only purpose. His testimony is proffered to contradict the meaning of phrases as they were

understood and employed by the participants in the criminal ballot stuffing scheme by offering to

the jury a different, more benign explanation for the phrases allegedly informed by Kaplan’s

“expertise” and how others employed the phrases generally in other contexts according to

Kaplan. If the testimony is not offered specifically to negate Myers’ intent, it has no relevance

at all. It is therefore not admissible under Rule 702.

       B.      Steven Kaplans’ Proffered Testimony is Impermissible Lay Opinion
               Testimony

       Despite proffering Kaplan as an “expert” within the meaning of Rule 702, Myers next

assures the Court that even if Kaplan is not, in fact, an “expert,” Kaplan’s opinion testimony is

still admissible as lay opinion under Fed. R. Evid. 701. Rule 701, however, provides that an


                                                 4
           Case 2:20-cr-00210-PD Document 72 Filed 09/16/21 Page 5 of 9




admissible lay opinion may not be based on “specialized knowledge within the scope of Rule

702” of the Federal Rules of Evidence. Fed. R. Evid. 701(c) (emphasis added.) Here, Kaplan’s

entire proffer is comprised of his alleged command of specialized knowledge of Philadelphia’s

Democratic Party and its politics generally, and not on any actual direct perception of the

relationship or interactions between the cooperating witness and Myers. See ECF No. 71, 5-8.

Rather than reconcile the irreconcilable, Myers simply ignores that Kaplan’s proffer dooms his

attempt to invoke Rule 701. As the Third Circuit has previously held, admissible opinions in

this context are based upon a “direct perception of the event, are not speculative, and are helpful

to the determination of [the defendant’s] involvement in the [criminal] scheme.” United States

v. De Peri, 778 F.2d 963, 977-78 (3d Cir. 1985).

       While Myers cites to the government’s Response in Opposition to his Motion to Suppress

the Recordings, ECF No. 29, in support of his argument, he ignores the law on which it was

based. Numerous federal courts have indeed interpreted Rule 701 to permit lay opinion

testimony, including testimony by law-enforcement agents, regarding impressions and

interpretations of recordings, regardless of whether the testifying witnesses participated in or

personally observed what was being recorded. See, e.g., United States v. Flores, 63 F.3d 1342,

1359-60 (5th Cir. 1995) (upholding admissibility of opinion testimony from co-conspirators

about tape-recorded conversations in which they did not participate); United States v. Saulter, 60

F.3d 270, 276 (7th Cir. 1995) (upholding admissibility of opinion testimony by a non-party to

recorded conversations); United States v. Garcia, 994 F.2d 1499, 1506-07 (10th Cir. 1993)

(upholding admissibility of opinion testimony about the meaning of recorded phone

conversations from an FBI agent not present during the conversations); United States v. Savage,


                                                 5
          Case 2:20-cr-00210-PD Document 72 Filed 09/16/21 Page 6 of 9




2013 WL 395482 (E.D.Pa. Feb. 1, 2013) (granting motion in limine to permit the Government to

elicit the lay opinion and perceptions of FBI Special Agent with regard to his understanding of

coded conversations between defendants captured on recordings and to provide context and

clarification where the subject matter of those conversations is ambiguous); United States v.

Eiland, 2006 WL 2844921 (D.D.C. Oct. 2, 2006) (“the lay witness need not actually have

participated in the conversations in question in order to satisfy Rule 701(a).”). However,

admissible lay opinion regarding the specific language employed amongst and between

conspirators is built upon an evidentiary foundation that is more than mere generalized

knowledge.

       When permitting lay opinion testimony in this context, courts insist that the testimony of

the witness offering the lay opinion relies on experience and information obtained through the

case at issue. Myers wholly ignores this requirement and fails to address it at all in his motion.

Lay witnesses may opine on their understanding of tape-recorded conversations where the

opinion is helpful to the jury because, for example, “language on the tapes is sharp and

abbreviated, composed with unfinished sentences and punctuated with ambiguous references to

events that are clear only to [the defendant] and his audience.” United States v. De Peri, 778

F.2d 963, 977 (3d Cir. 1985) (emphasis added). The trial court must still “vigorously [police]

the government’s examination of [the lay witness] to ensure that he [is] not asked to interpret

relatively clear statements.” Id.; United States v. Dicker, 853 F.2d 1103, 1108 (3d Cir. 1988)

(“courts have construed the helpfulness requirement of Fed. R. Evid. 701 and 702 to allow the

interpretation by a witness of coded or ‘code-like’ conversations” so long as those interpretations

do not extend to “clear conversation.”).


                                                 6
           Case 2:20-cr-00210-PD Document 72 Filed 09/16/21 Page 7 of 9




       Merely ascribing Kaplan’s own preferred meanings to conversations in which he either a)

has no meaningful specific or contextual insight into, or b) did not participate, does not satisfy

the requirements of Rule 701. See United States v. Dicker, 853 F.2d 1103, 1110 (3d Cir. 1988).

It is not clear from Kaplan’s proffer whether he even reviewed the recorded conversations or

testimonial account of the cooperating witness. It is abundantly clear that he is merely opining

on the general use of certain phrases without reference to the specific context of Myers’ scheme

with the cooperating witness. ECF 71 at 5-6. It is the witnesses’ specific familiarity with the

particular facts, transactions, and individuals involved in the case that support the admissibility

of lay opinion testimony. Where such intimate knowledge is lacking, the witnesses’ opinion –

like Kaplan’s - is irrelevant. See United States v. Rollins, 544 F.3d 820, 832-833 (7th Cir. 2008).

       In Rollins, the Seventh Circuit affirmed the district court’s admission of a law-

enforcement agent’s lay testimony providing his impressions and interpretation of recorded

conversations to which he was not a participant. Critically, however, the testifying agent in

Rollins had familiarized himself with the case by listening to numerous recorded conversations,

becoming “very familiar” with the recorded voices that he had monitored, interviewing witnesses

who were familiar with the illicit conduct that was recorded, and observing activity that helped

confirm the meaning of terms used in monitored recordings. Rollins, 544 F.3d at 832. The

Seventh Circuit therefore concluded that “[t]hese bases for [the agent’s] testimony defeat [the

defendant’s] claim that the government laid an insufficient foundation for this testimony.” Id.

       Here, any admissible lay opinion testimony offered by the cooperating witness is based

on his participation in the recorded calls themselves and his long association with Myers during

the life of the scheme. Similarly, the case agents investigating Myers’ conduct came to their


                                                  7
          Case 2:20-cr-00210-PD Document 72 Filed 09/16/21 Page 8 of 9




understanding of the recorded conversations only as a result of the particular things they

perceived and experienced from the investigation itself, as was the case in Rollins. In contrast,

Kaplan comes nowhere close to establishing that his opinions are based on anything other than

general specialized knowledge of Philadelphia politics, which renders them inadmissible.

       WHEREFORE, for these reasons, the government in this case respectfully submits that

defendant’s Motion in Limine To Allow Witness To Testify To Factual and Expert Matters

should be denied.

                                                     Respectfully submitted,

                                                     JENNIFER ARBITTIER WILLIAMS
                                                     Acting United States Attorney
                                             By:

                                                     /s/ Eric L. Gibson
                                                     ERIC L. GIBSON
                                                     RICHARD P. BARRETT
                                                     Assistant United States Attorneys


Dated: September 16, 2021




                                                 8
           Case 2:20-cr-00210-PD Document 72 Filed 09/16/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Government’s Response in Opposition

to Defendant’s Motion in Limine has been served upon all counsel of record electronically and

via ECF.



                                            s/Eric L. Gibson
                                            ERIC L. GIBSON
                                            Assistant United States Attorney


Dated: September 16, 2021




                                               9
